The City of Pensacola, on February 8, 1949, enacted Ordinance No. 8-49, authorizing additions, extentions and improvements to its existing sewer system and further authorized the issuance of sewer certificates in the aggregate sum of $400,000. The City adopted an Ordinance on October 8, 1948, levying an excise tax on the sale to consumers of electricity, water, gas and telephone services, with which to service the sewer certificates over a period of approximately twenty years.
The facts involved in this appeal are similar to a companion case involving paving certificates issued by the City of Pensacola. The points of law in the cases are identical. The questions posed for adjudication by counsel for appellants are the same. It is our view and conclusion that the case at bar should be affirmed on *Page 575 
authority of the companion case: State v. City of Pensacola, Fla., 40 So.2d 569. See State v. City of Fort Myers, 156 Fla. 681,  24 So.2d 50.
Affirmed.
ADAMS, C.J., and SEBRING and HOBSON, JJ., concur.